98 N.E.2d 313 (1951)
155 Ohio St. 201
SQUIRE
v.
WHEELING & LAKE ERIE RY. CO.
No. 32155.
Supreme Court of Ohio.
Decided March 28, 1951.
Frank M. Hackett, Toledo, for appellant.
*314 Gerald P. Openlander, Toledo, and Henslee, Monek & Murray, Chicago, Ill., for appellee.
PER CURIAM.
The questions of law involved in the instant case were all considered and determined in Dice v. Akron, Canton & Youngstown Rd. Co., Ohio Sup., 98 N.E.2d 301. The law as announced in the syllabus in that case requires a reversal of the judgment of the Court of Appeals in the instant case.
The judgment of the Court of Appeals is, therefore, reversed and the cause is remanded to that court for further proceedings in accordance with the opinion in the Dice case.
Judgment reversed.
WEYGANDT, C. J., and STEWART, MIDDLETON, TAFT, MATTHIAS and HART, JJ., concur.
ZIMMERMAN, J., dissents.